t

Citi fon

AQ442 a *
.

United States District Court |
SOUTHERN DISTRICT OF CALIFORNIA [ O Q% Qh
Aes F= F\ (cicee Re SEALED PER ORDER OF COURT
p (u { Lett aa
WARRANT FOR ARREST

  

. UNITED STATES OF AMERICA

V.

Sajid Emilio Quintero Navidad (1) aka "Cadete" Case Number: 17er2976-CAB

 

 

  

 

  

To: The United States Marshal JUN 26 2020

and any Authorized United States Officer Le. _
LERK US DISTRICT COURT

YOU ARE HEREBY COMMANDED to arrest Sajid Emly Quintevo Nia Fr) enmaddete"

Name

 

 

 

 

and bring him or her forthwith to the nearest magistrate to answer a(n)

   
    
  

    

 
     

 

 

 

 

 

 

Indictment [[] Information [_] Complaint [7] OrderofCout [ ViolationNotice = [_] ProbatiorE¥iolation _Petition
or y fj Pretrial Viglation e
charging him or her with (brief description of offense): 10. 3 2 aS
21:959, 960, 963 - International Conspiracy to Distribute Contiolfe ne ts
21;952, 960, 963 - Conspiracy to Import Controlled Substances
18:1956(a)(2}(B)(i), (h) - Conspiracy to Launder Monetary-Tns 3
21:853, 18:982 - Criminal Forfeiture . ns
se a4
oh oe ps oo
BS .
. Ow,
In violation of Title see Above United State¥Code, Section(s)
John Morrill | | _ _, Clerk of the Court
Name of Issuing Officer “Title of Issuing Officer
a
s/ R. Chapman Lixo Lh. 9/22/2017 at San Diego, CA
Signature of Deputy . Date and Location
Bail fixed at $ NO BAIL by The Honorable Karen S. Crawford

 

 

Nate of Judicial Officer

 

RETURN

 

This warrant was received and executed with the arrest of the above-named defendant at

 

 

 

DATE RECEIVED NAME AND TITLE OF ARRESTING OFFICER SIGNATURE OF ARRESTING OFFICER

 

DATE OF ARREST

 

 

 

 

 

 
